Case 3:15-md-02670-JLS-MDD Document 2158-1 Filed 11/08/19 PageID.175830 Page 1 of
                                      36




                        Exhibit 1
Case 3:15-md-02670-JLS-MDD Document 2158-1 Filed 11/08/19 PageID.175831 Page 2 of
                                      36



   1
   2
   3
   4
   5
   6
   7
   8
                               UNITED STATES DISTRICT COURT
   9
                            SOUTHERN DISTRICT OF CALIFORNIA
  10
  11
       IN RE: PACKAGED SEAFOOD                         Case No. 3:15-md-02670-JLS-MDD
  12   PRODUCTS ANTITRUST
       LITIGATION
  13
  14   This Document Relates to:                       NOTICE OF SUBPOENA
  15   ALL ACTIONS
  16
  17   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
  18          PLEASE TAKE NOTICE that pursuant to Rule 45 of the Federal Rules of Civil
  19   Procedure, Plaintiffs will serve a subpoena on third party Lion Capital LLP, 100 Wilshire
  20   Boulevard, Los Angeles, CA 90401, Tel.: (310) 800-1000, for the production of documents,
  21   to be produced on May 22, 2017 at the office of Kaplan Fox, 124 Wilshire Boulevard, Suite
  22   820, Los Angeles, California 90025.
  23          PLEASE TAKE FURTHER NOTICE that a copy of the subpoena, which includes
  24   instructions, definitions and a list of documents for production, is attached hereto.
  25
  26
  27
  28
       NOTICE OF SUBPOENA                                             CASE NO. 15-MD-2670-JLS (MDD)
                                                      1
Case 3:15-md-02670-JLS-MDD Document 2158-1 Filed 11/08/19 PageID.175832 Page 3 of
                                      36



   1   Dated: April 24, 2017                               Respectfully submitted,
   2
                                                           By: /s/ Douglas H. Patton
   3                                                          Richard Alan Arnold, Esquire
                                                              William J. Blechman, Esquire
   4                                                          Kevin J. Murray, Esquire
                                                              Douglas H. Patton, Esquire*
   5                                                          Samuel J. Randall, Esquire
                                                              Jalaine Garcia, Esquire
   6                                                          KENNY NACHWALTER, P.A.
                                                              1441 Brickell Avenue
   7                                                          Suite 1100
                                                              Miami, Florida 33131
   8                                                          Tel: (305) 373-1000
                                                              Fax: (305) 372-1861
   9                                                          E-mail: rarnold@knpa.com
                                                                       wblechman@knpa.com
  10                                                                   kmurray@knpa.com
                                                                       dpatton@knpa.com
  11                                                                   srandall@knpa.com
                                                                       jgarcia@knpa.com
  12
  13
  14
  15
                                       CERTIFICATE OF SERVICE
  16
                  I certify that on April 24, 2017, I served a true and correct copy of the foregoing
  17
       was served via the Electronic Mail to all counsel of record.
  18
  19
                                                           By: /s/ Douglas H. Patton
  20                                                           Douglas H. Patton
  21
  22
  23
  24
       559549.1
  25
  26
  27
  28
       NOTICE OF SUBPOENA                                             CASE NO. 15-MD-2670-JLS (MDD)
                                                       2
  Case 3:15-md-02670-JLS-MDD Document 2158-1 Filed 11/08/19 PageID.175833 Page 4 of
                                        36
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Southern District
                                                       __________  DistrictofofCalifornia
                                                                                __________
        In re Packaged Seafood Antitrust Litigation                           )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 3:15-md-2670-JLS-MDD
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                      Lion Capital LLP, 100 Wilshire Boulevard, Los Angeles, CA 90401, Tel.: (310) 800-1000

                                                       (Name of person to whom this subpoena is directed)

    ✔
    u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Exhibit A attached hereto.



 Place: Kaplan Fox, 12400 Wilshire Boulevard, Suite 820, Los                            Date and Time:
           Angeles, CA 90025; Tel.: (310) 575-8604                                                           05/22/2017 10:00 am

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:         04/24/2017

                                  CLERK OF COURT


                                           Signature of Clerk or Deputy Clerk
                                                                                            OR
                                                                                                          
                                                                                                                     Attorney’s signature
                                                                                
The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Direct Action Plaintiffs                                                , who issues or requests this subpoena, are:
Douglas H. Patton, Esq., 1441 Brickell Ave., Suite 1100, Miami, FL 33131, Tel. (305) 373-1000, Email:
dpatton@knpa.com
                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
  Case 3:15-md-02670-JLS-MDD Document 2158-1 Filed 11/08/19 PageID.175834 Page 5 of
                                        36
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 3:15-md-2670-JLS-MDD

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
  Case 3:15-md-02670-JLS-MDD Document 2158-1 Filed 11/08/19 PageID.175835 Page 6 of
                                        36
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 3:15-md-02670-JLS-MDD Document 2158-1 Filed 11/08/19 PageID.175836 Page 7 of
                                      36


                                                EXHIBIT A

                          DEFINITIONS AND RULES OF CONSTRUCTION

          1.         “Affiliate” means, with respect to any specified Person, any Person that, directly

   or indirectly (through one or more intermediaries), controls, is controlled by, or is under common

   ownership with, such specified Person, through one or more intermediaries or otherwise.

          2.         “Acquisition” means the act acquiring a company or obtaining a controlling

   interest in a company.

          3.         Bumble Bee Foods LLC (“Bumble Bee”) is a Delaware limited liability company,

   with its headquarters and principal place of business in San Diego, California. Bumble Bee is

   defined to include its managers, directors, officers, employees, and agents acting on its behalf.

          4.         “Communication” or “Communications” means the transmittal of information (in

   the form of facts, ideas, inquiries or otherwise).

          5.         “Concerning” means constituting, pertaining to, making reference to, comprising,

   evidencing, alluding to, responding to, connected with, commenting on, with respect to, about,

   regarding, resulting from, embodying, explaining, supporting, contradicting, discussing,

   showing, describing, reflecting, analyzing, setting forth, in respect of, having a relationship to, or

   in any way being factually, legally or logically connected to, in whole or in part, the stated

   subject matter.

          6.         “Document” means without limitation, the original and all non-identical copies of

   all items subject to discovery under Rule 34 of the Federal Rules of Civil Procedure. This

   definition includes, without limitation, electronically stored information (“ESI”), letters,

   electronic mail, correspondence, memoranda, legal pleadings, calendars, diaries, travel records,

   summaries, records of telephone conversations, telegrams, facsimile transmissions and receipts,
Case 3:15-md-02670-JLS-MDD Document 2158-1 Filed 11/08/19 PageID.175837 Page 8 of
                                      36



   notes, reports, compilations, notebooks, work papers, graphs, charts, blueprints, books,

   pamphlets, brochures, circulars, manuals, instructions, ledgers, drawings, sketches, photographs

   videotapes, audiotapes, film and sound reproductions, sales, advertising and promotional

   literature, agreements, stored recordings, minutes or other records of meetings, all written or

   graphic records or representations of any kind, and mechanical representations of any kind.

            7.    “Employee” means, in addition to its ordinary meaning and without limitation,

   any current or former officer, director, executive, representative, manager, secretary, staff

   member, or agent.

            8.     “Meeting,” in addition to its ordinary meaning, includes the contemporaneous

   presence of two or more natural individuals (whether in person or via any electronic method of

   Communication, including, but not limited to, all telephonic and computer assisted

   Communications), whether such presence was by chance or pre-arranged, formal or informal,

   business or personal, and whether or not such presence occurred in connection with some other

   activity or purpose.

            9.     “Or” is used in the broadest possible sense and requires the broadest possible

   response. If, for example, a request calls for information about “A” or “B”, you must produce all

   information about A and all information about B, as well as all information about, collectively, A

   and B.

            10.   “Packaged Seafood Product(s)” means shelf-stable packaged seafood, including

   but not limited to tuna, clams, crab, mackerel, oysters, salmon, sardines, and shrimp.

            11.   “Packaged Seafood Supplier” means any manufacturer or processor of Packaged

   Seafood, including but not limited to Tri-Union Seafoods, LLC d/b/a Chicken of the Sea

   International, Thai Union North America, Inc., Thai Union Group Public Company, Ltd. f/k/a


                                                2
Case 3:15-md-02670-JLS-MDD Document 2158-1 Filed 11/08/19 PageID.175838 Page 9 of
                                      36



   Thai Union Frozen Products Public Company Ltd.; King Oscar, Inc.; Bumble Bee Foods, LLC

   f/k/a Bumble Bee Seafoods, LLC; StarKist Co.; Del Monte Foods Company; Dongwon

   Industries Co., Ltd.; and Dongwon Enterprises Co., Ltd.

          12.     “Tri-Union Seafoods LLC,” doing business as Chicken of the Sea International,

   Inc. (“Chicken of the Sea”), is a limited liability company organized, existing, and doing

   business under the laws of the State of California, with its headquarters and principal place of

   business in San Diego, California. Chicken of the Sea is defined to include its managers, officers,

   employees, and agents acting on its behalf.

          13.      Thai Union Group PCL f/k/a Thai Union Frozen Products Public Company Ltd.

   (“TUG”) is a company organized, existing, and doing business in Thailand, with its headquarters

   located in Amphar Muang, Thailand.          Thai Union North America, Inc., Tri-Union Frozen

   Products Inc., and Chicken of the Sea are subsidiaries of TUG.

          14.     “Person” means, without limitation, any natural person, corporation, partnership,

   limited liability company, proprietorship, firm, company, joint venture, trust, association,

   institution, government entity, group or other legal form of legal entity.

          15.     “You” or Your” refers to the entire corporate family to which these requests are

   sent, including all of Your Affiliates.

           16.    Any reference to any Person includes all predecessors or successors in interest of

   that Person and all principals, agents, former and current Employees, and all other Persons acting

   on behalf of, or at the direction of, that Person, including, but not limited to, attorneys.




                                                  3
Case 3:15-md-02670-JLS-MDD Document 2158-1 Filed 11/08/19 PageID.175839 Page 10
                                     of 36



                                             INSTRUCTIONS

          1.      All Documents subject to this subpoena duces tecum must be immediately

   preserved.

          2.      Produce all Documents in Your possession, custody, or control that are described

   in the Requests set forth below.       Such Documents must be produced in the manner You

   maintained them in the ordinary course of business.

          3.      Unless otherwise stated, the Relevant Time Period is from January 1, 2012

   through June 1, 2016.

          4.      Any Document attached to another must not be separated.

          5.      ESI must be produced: (i) with a load file suitable for loading the data into a

   litigation database that defines document breaks, attachments, metadata, and other information

   (identified below), and (ii) with a cross-reference file that facilitates or readily enables the linking

   of the produced TIFF or native file with a litigation database; specifically, production to be as

   follows:

                  a.       Spreadsheets – To be produced: (i) as a native file, and (ii) with a load

                           file that readily enables linking the native file to a litigation support

                           database that (for authentication) identifies the MD-5 hash value of

                           each file.

                  b.       Standard Office File Forms (e.g. Emails, Word Processing Documents,

                           Presentations) – To be produced: (i) in TIFF format, and (ii) with

                           metadata and text searchable information extracted from the native

                           file and produced as fielded metadata. Family relationships among

                           email and attachments must be maintained.


                                                  4
Case 3:15-md-02670-JLS-MDD Document 2158-1 Filed 11/08/19 PageID.175840 Page 11
                                     of 36



           6.      Pursuant to the Fed. R. Civ. P. 26(b)(5), if You withhold any Document responsive

   to these Requests based upon a claim of privilege or the attorney-work-product doctrine, then You

   must state separately for each such Document: (a) the type (e.g., letter, memorandum, electronic

   mail, report, recording disc, etc.); (b) the general subject matter; (c) the date; (d) its author; (e) its

   addressees, if any; (f) any other recipients; (g) the relationship of the author, addressees, and

   recipients to each other; (h) the author’s title or position; and (i) the basis for the privilege objection.

           7.      Each Document requested must be produced in its entirety and without deletion,

   redaction, or excision, except as qualified for privileged Documents in Instruction 6 above,

   regardless of whether You consider the entire Document or only part of it to be relevant or

   responsive to these Requests.        If You redact any portion of a Document, stamp the word

   “REDACTED” beside the redacted information on each page of the Document that You redact.

   Any redactions to Documents produced must be identified in accordance with Instruction 6.

           8.      These are continuing Requests pursuant to Fed. R. Civ. P. 26(e) that require You to

   supplement Your responses promptly and produce any later discovered responsive Documents up to

   the day of trial.

           9.      There is a Protective Order in this case. A copy is attached as Exhibit 1.

                                    REQUESTS FOR PRODUCTION

   REQUEST NO. 1

           All Documents including reports, studies, and analyses Concerning the product market or

   geographic market for Packaged Seafood Products that You received or prepared in connection

   with TUG’s proposed Acquisition of Bumble Bee.




                                                    5
Case 3:15-md-02670-JLS-MDD Document 2158-1 Filed 11/08/19 PageID.175841 Page 12
                                     of 36



   REQUEST NO. 2


              All Documents including reports, studies, and analyses Concerning the pricing or supply

   of Packaged Seafood Products that You received or prepared in connection with TUG’s

   proposed Acquisition of Bumble Bee.




   REQUEST NO. 3


              All Documents Concerning any oral or written Communications received by You, made

   by You, or made by anyone on your behalf, with, any governmental entity, including but not

   limited to the Federal Trade Commission and the Department of Justice, in any way related to

   TUG’s proposed Acquisition of Bumble Bee.




   REQUEST NO. 4


              All Documents Concerning any Communications between You and TUG, Chicken of the

   Sea and any of their affiliates in any way related to TUG’s proposed Acquisition of Bumble Bee.




   558555.1




                                                 6
Case 3:15-md-02670-JLS-MDD Document 2158-1 Filed 11/08/19 PageID.175842 Page 13
                                     of 36




                          Exhibit 1
         Case 3:15-md-02670-JLS-MDD
 Case 3:15-md-02670-JLS-MDD         Document
                              Document 2158-1 194   Filed 07/19/16
                                              Filed 11/08/19       Page 1 of 1 Page 14
                                                               PageID.175843
                                        of 36

 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   IN RE: PACKAGED SEAFOOD                          Case No.: 15-MD-2670 JLS (MDD)
12   PRODUCTS ANTITRUST LITIGATION
                                                      ORDER GRANTING JOINT
13                                                    MOTION FOR ENTRY OF
                                                      PROTECTIVE ORDER
14
                                                      (ECF No. 173)
15
16
17         Presently before the Court is the parties’ Joint Motion for Entry of Protective Order.
18   (ECF No. 173.) Good cause appearing, the parties’ Joint Motion is hereby GRANTED.
19   The Court incorporates by reference the terms of the Joint Motion for Entry of Protective
20   Order, ECF No. 173.
21         IT IS SO ORDERED.
22   Dated: July 19, 2016
23
24
25
26
27
28

                                                  1
                                                                             15-MD-2670 JLS (MDD)
Case 3:15-md-02670-JLS-MDD Document 2158-1 Filed 11/08/19 PageID.175844 Page 15
                                     of 36
Case 3:15-md-02670-JLS-MDD Document 2158-1 Filed 11/08/19 PageID.175845 Page 16
                                     of 36
Case 3:15-md-02670-JLS-MDD Document 2158-1 Filed 11/08/19 PageID.175846 Page 17
                                     of 36
Case 3:15-md-02670-JLS-MDD Document 2158-1 Filed 11/08/19 PageID.175847 Page 18
                                     of 36
Case 3:15-md-02670-JLS-MDD Document 2158-1 Filed 11/08/19 PageID.175848 Page 19
                                     of 36
Case 3:15-md-02670-JLS-MDD Document 2158-1 Filed 11/08/19 PageID.175849 Page 20
                                     of 36
Case 3:15-md-02670-JLS-MDD Document 2158-1 Filed 11/08/19 PageID.175850 Page 21
                                     of 36
Case 3:15-md-02670-JLS-MDD Document 2158-1 Filed 11/08/19 PageID.175851 Page 22
                                     of 36
Case 3:15-md-02670-JLS-MDD Document 2158-1 Filed 11/08/19 PageID.175852 Page 23
                                     of 36
Case 3:15-md-02670-JLS-MDD Document 2158-1 Filed 11/08/19 PageID.175853 Page 24
                                     of 36
Case 3:15-md-02670-JLS-MDD Document 2158-1 Filed 11/08/19 PageID.175854 Page 25
                                     of 36
Case 3:15-md-02670-JLS-MDD Document 2158-1 Filed 11/08/19 PageID.175855 Page 26
                                     of 36
Case 3:15-md-02670-JLS-MDD Document 2158-1 Filed 11/08/19 PageID.175856 Page 27
                                     of 36
Case 3:15-md-02670-JLS-MDD Document 2158-1 Filed 11/08/19 PageID.175857 Page 28
                                     of 36
Case 3:15-md-02670-JLS-MDD Document 2158-1 Filed 11/08/19 PageID.175858 Page 29
                                     of 36
Case 3:15-md-02670-JLS-MDD Document 2158-1 Filed 11/08/19 PageID.175859 Page 30
                                     of 36
Case 3:15-md-02670-JLS-MDD Document 2158-1 Filed 11/08/19 PageID.175860 Page 31
                                     of 36
Case 3:15-md-02670-JLS-MDD Document 2158-1 Filed 11/08/19 PageID.175861 Page 32
                                     of 36
Case 3:15-md-02670-JLS-MDD Document 2158-1 Filed 11/08/19 PageID.175862 Page 33
                                     of 36
Case 3:15-md-02670-JLS-MDD Document 2158-1 Filed 11/08/19 PageID.175863 Page 34
                                     of 36
Case 3:15-md-02670-JLS-MDD Document 2158-1 Filed 11/08/19 PageID.175864 Page 35
                                     of 36
Case 3:15-md-02670-JLS-MDD Document 2158-1 Filed 11/08/19 PageID.175865 Page 36
                                     of 36
